I concur in the majority opinion and judgment, with the following additional thoughts which were occasioned by two recent opinions dealing with the First Amendment. In Vail v.Plain Dealer Publishing Co. (1995), 72 Ohio St.3d 279,649 N.E.2d 182, a distinction was drawn between federal First Amendment rights and those same rights as defined by the Ohio Constitution.
Also in Vail, although not related to the logic of either the majority or dissenting opinions, is the occasional reference to "media" cases, indicating obliquely that there may be a distinction between First Amendment cases involving media rights and cases involving nonmedia rights, such as the right to *Page 174 
petition. See, also, Philadelphia Newspapers, Inc. v. Hepps
(1986), 475 U.S. 767, 106 S.Ct. 1558, 89 L.Ed.2d 783. But, see,Dun  Bradstreet, Inc. v. Greenmoss Builders, Inc. (1985),472 U.S. 749, 105 S.Ct. 2939, 86 L.Ed.2d 593.1
The second case, Colson v. Shaker Hts. (N.D. Ohio 1995),880 F. Supp. 1161, deals with a nonmedia case, and in fact, specifically addresses the immunity provided under the right to petition granted under the federal Constitution.2 Judge Lesley Brooks Wells stated that "[t]he immunity provided by the First Amendment right to petition does not protect a defendant who uses illegal means to influence governmental action. See,e.g., In re IBP Confidential Business Documents Litigation,755 F.2d 1300, 1313 (8th Cir. 1984)." Id. at 1168. However, she determined that the challenged petitioning activities and irregularities in the petition itself were not illegal means or activities, and therefore were not actionable. "Illegal means" was not otherwise defined, except that Judge Wells stated that "[t]here is no allegation that the Association Defendants attempted to defraud the signatories to the petition or otherwise illegally influence them to sign the petitions." (Emphasis added.) Id. at 1168.
My conclusion is simply that Vail and Colson raise some interesting issues which we were unable to address in the instant case because they were not raised. Hopefully, succeeding cases will fill the void.
1 In Dun, the court affirmed on other grounds, the decision of the Vermont Supreme Court, which held that Gertz v. RobertWelch, Inc. (1974), 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789, was inapplicable to nonmedia defamation actions.
2 There the relief sought was under Sections 1982 et seq.,
Title 42, U.S. Code, and not in defamation.